Exhibit 10.14
SEVERANCE AND RELEASE AGREEMENT
THIS SEVERANCE AND RELEASE AGREEMENT (“Agreement”) is between Roger L.
Christensen (“Employee”) and each of Columbia Bancorp (“Company”) and its wholly
owned subsidiary, Columbia River Bank (the “Bank,” and collectively with the
Company, “Employer”), and is effective eight days after Employee executes this
Agreement (“Effective Date”).
The parties to this Agreement wish to set forth clearly the terms and conditions
of Employee’s departure from his employment, acknowledging certain limitations
on benefits that might otherwise accrue to Executive under pre-existing
contractual arrangements, the effect of which is limited by certain federal and
state banking laws, regulations and pending regulatory proceedings applicable to
Employer and its compensation arrangements.
In consideration of the mutual covenants set forth herein and for other valuable
consideration, the receipt and sufficiency of which are acknowledged, the
patties agree as follows:
1. Employee resigned his position as Employer’s Chief Executive Officer
effective October 6, 2008 (the “Resignation Date”). Employee will be paid his
base salary (as defined in Section 4.1 of Employee’s 2008 Employment Agreement,
“Base Salary”) through the Resignation Date less all lawful or required
deductions. Employee’s payment pursuant to this Paragraph 1 shall include pay
for any earned but unused vacation.
2. Employer will pay Employee his Base Salary ($260,000) through December 11,
2008 as severance pay and in consideration of the other terms of this Agreement.
This amount shall be paid, less all lawful or required deductions, ratably on
the Employer’s regular pay dates in the form of direct deposit previously on
file with Employer. Subject to the approval of the Company’s and the Bank’s
banking regulators, on or about January 2, 2009, Employer will pay Employee the
balance outstanding under Employee’s Executive Bonus Deferral Agreement
effective January 1, 2005, less all lawful or required deductions.
3. After the Effective Date of this Agreement, Employee or his covered
dependents may elect to pay for COBRA medical and dental insurance continuation
coverage for himself and/or his covered dependents for the time period and under
such conditions as are provided by COBRA, and Employee may elect to convert any
of his other group insurance coverage to individual policies and self pay for
such coverage according to any individual conversion privileges contained in
such plans. Employer agrees to pay the premium for Employee’s continuation
coverage for medical insurance during the period following Employee’s
Resignation Date in which Employee will receive continuing salary payments
pursuant to Section 2.

 



--------------------------------------------------------------------------------



 



4. Employee shall receive whatever accrued and vested benefits he is entitled to
receive under the terms of Employer’s Retirement /401(k) Plan, according to the
terms of that Plan and as soon as practicable after the effective date of this
Agreement. Employer shall, to the extent reasonably practicable, deliver such
benefits to the rollover account Employee designates. Employee may leave his
current vested 401 (k) benefits in Employer’s Plan; however, Employee may not
make any contributions to the 401(k) Plan after the Resignation Date.
Contributions will not be made to this Plan on behalf of Employee based on the
payments that are made under this Agreement.
5. No later than the Resignation Date, Employee will return all Employer
property in his possession or under his control, including but not limited to
the Employer-provided automobile and all keys, credit cards, files, documents,
cellular phones, pagers and laptop computers.
6. If Employee files for unemployment compensation benefits, Employer will
inform the Oregon Employment Division that Employee resigned at Employer’s
request and Employer will not contest Employee’s eligibility for unemployment
compensation.
7. The parties will use reasonable efforts to keep the terms of this Agreement
confidential. Employee may disclose the terms of this Agreement to his immediate
family. Employer may disclose the terms of this Agreement to its officers and
managers. Either party may disclose the terms of this Agreement to their
respective attorneys, accountants, financial advisers, auditors, or similar
advisors, or in response to government requests. Third persons informed of the
terms of this Agreement shall in turn be advised of this confidentiality
provision and requested to maintain such confidentiality. Notwithstanding any
contrary provision of this paragraph, Employer may disclose the terms and
content of this Agreement pursuant to (i) all bank and bank holding company
regulatory authorities charged with supervision of the business of Employer
pursuant to applicable banking laws and regulations; and (ii) the requirements
of the Securities Act of 1933 and the Securities Exchange Act of 1934, in each
case as amended and in each case including the regulations promulgated
thereunder.
8. Employee agrees that he will hold Employer’s Confidential Information in
strict confidence, and not disclose or use it at any time except as authorized
by the Employer. If anyone tries to compel Employee to disclose any of
Employer’s “Confidential Information” by subpoena, discovery or otherwise, he
will immediately notify the Employer prior to making any disclosures.
“Confidential Information” includes, without limitation, any information in
whatever form that the Employer considers to be confidential and/or proprietary
information relating to Employer’s or any of its customer’s trade secrets,
know-how, methods, products and services, content and technology development
plans, marketing plans, databases, copyrights, trademarks, trade dress, software
(including source code and object code), procedures, purchasing, accounting,
marketing, sales, customers, advertisers, suppliers, financial status, contracts
or employees.

 



--------------------------------------------------------------------------------



 



9. Employee acknowledges and agrees that the Ernploynent Agreement between
Employee and Employer dated April 16, 2008 (“Employment Agreement”) is hereby
terminated except for post-termination obligations, as amended by paragraph 12
below. Employee further acknowledges that (i) the Executive Salary Continuation
Agreement effective December 1, 2006, as amended, (ii) Employee’s rights arising
under any and all equity compensation arrangements of the Company; and (iii) all
other oral or written agreements, arrangements or understandings between
Employee and Employer, are hereby terminated and Employee acknowledges by
executing this Agreement that he waives all rights to any payments, securities
and benefits provided for therein. The preceding sentences of this paragraph
shall not operate to discharge the rights or obligations of Employee or Employer
under (a) this Agreement (including the provisions of this Agreement that
expressly cause the provisions of other agreements to continue in effect);
(b) the rights of Employee to indemnification for acts or omissions pursuant to
the articles of incorporation or bylaws of the Bank or the Company (subject to
limitations on enforceability of such obligations as may arise under applicable
banking laws and regulations and under the Oregon Bank Act or the Oregon
Business Corporation Act, as the case may be); or (c) such deposit and loan
arrangements as may now exist between the Bank and Employee which are entered
into and maintained in compliance with Federal Reserve Board Regulation 0.
10. In exchange for the consideration granted under this Agreement, which is in
addition to the benefits Employee is otherwise entitled to receive, Employee and
his successors and assigns forever release and discharge Employer, any of
Employer’s parent, subsidiary or related companies, any Employer-sponsored
employee benefit Plans in which Employee participates, or was participating in
(collectively the “Benefit Plans”), and all of their respective officers,
members, managers, partners, directors, trustees, agents, employees, and all of
their successors and assigns (collectively “Releasees”) from any and all claims,
actions, causes of action, rights, or damages, including costs and attorneys’
fees (collectively “Claims”) which Employee may have arising out of his
employment, on behalf of himself, known, unknown, or later discovered which
arose prior to the date Employee signs this Agreement. This release includes but
is not limited to, any Claims under the Employment Agreement, any oral or
written agreements, arrangements or understandings between Employee and
Employer, any local, state, or federal laws prohibiting discrimination in
employment, including without limitation the Civil Rights Acts, or the Oregon
State Law Against Discrimination, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, or Claims under the Employee Retirement Income
Security Act, or Claims alleging any legal restriction on Employer’s right to
terminate its employees, any Claims Employee has relating to his rights to or
against any of the Benefit Plans, or personal injury Claims, including without
limitation wrongful discharge, compensation, wages (including overtime, minimum
wage, penalty wages), benefits, breach of contract, defamation, tortuous
interference with business expectancy, constructive discharge, or infliction of
emotional distress. Employee represents that he has not filed any Claim against
Employer or its Releasees, and that he will not do so at any time in the future
concerning Claims released in this Agreement.

 



--------------------------------------------------------------------------------



 



11. By signing this Agreement, Employee affirmatively represents that he has not
filed any claim against Employer or any of its Releasees, and is affirming that
he will not file any claim released in this Agreement in the future. Employee
will not, however, be prohibited from filing a claim to enforce the terms of
this Agreement. In addition, to the extent required by law, Employee is not
prohibited from filing or participating in an administrative claim with the
Equal Employment Opportunity Commission (“EEOC”), but because Employee is
receiving severance under this Agreement he waives any right to receive monetary
relief as a result of any EEOC proceeding or subsequent individual or EEOC
lawsuits.
12. As a material inducement for Employee to enter into this Agreement and in
exchange for the benefits Employee has given Employer under this Agreement,
Employer and its successors and assigns forever release and discharge Employee,
and any of his heirs, successors, and assigns (collectively, “Releasees”) from
any and all employment-related claims, actions, causes of action, rights, or
damages, including attorneys’ fees (collectively “Claims”) which Employer may
have, known, unknown, or later discovered, which arose prior to the date
Employer signs this Agreement. Employer represents that it has not filed any
Claims against Employee or his Releasees, and that it will not do so at any time
in the future concerning Claims released in this Agreement, provided, however,
that this will not limit Employer from filing a Claim to enforce the terms of
this Agreement.
13. Employee understands and acknowledges the significance and consequences of
this Agreement, that it is voluntary, that it has not been given as a result of
any coercion, and expressly confirms that it is to be given full force and
effect according to all of its terms, including those relating to unknown
Claims. Employee was hereby advised of his right to seek the advice of an
attorney prior to signing this Agreement. Employee acknowledges that he has
signed this Agreement only after full reflection and analysis. Although Employee
is free to sign this Agreement before then, Employee acknowledges he was given
at least 21 days after receipt of this document in which to consider it and
seven days after signing it to revoke it. Employee may revoke this Agreement
seven (7) days after signing it and forfeit all benefits described in paragraphs
2, 3, 4, 5, 8 and 12 of this Agreement by sending written notice of his intent
to revoke to: Tamera Bhatti, Vice President for Human Resources, at the
Company’s downtown Vancouver, Washington, executive offices. Employee and
Employer agree that any changes made to this Agreement during the Consideration
Period as a result of negotiations between the parties does not restart the
running of the Consideration Period.
14. This Agreement shall not be construed as an admission by Employer that it
acted wrongfully with respect to Employee.
15. If any of the provisions of this Agreement are held to be invalid or
unenforceable, the remaining provisions will nevertheless continue to be valid
and enforceable.

 



--------------------------------------------------------------------------------



 



16. This Agreement represents and contains the entire understanding between the
parties in connection with its subject matter. All other prior written or oral
agreements or understandings are merged into and superseded by this Agreement.
Employee acknowledges that in signing this Agreement, he has not relied upon any
representation or statement not set forth in this Agreement made by Employer or
any of its representatives.
17. If any suit or action is filed by either party to enforce this Agreement or
otherwise with respect to the subject matter hereof, the prevailing party shall
be entitled to recover reasonable attorney fees incurred in preparation or in
prosecution or defense of such suit or action as fixed by the trial court, and
if any appeal is taken from the decision of the trial court, reasonable attorney
fees as fixed by the appellate court.
18. This Agreement is made and shall be construed and performed under the laws
of the State of Oregon.
Dated this 7th day of October 2008
Columbia River Bank
/s/ Richard E. Betz
Richard E. Betz, Chairman
Columbia Bancorp
Dated this 7th day of October 2008
/s/ Roger L. Christensen
Roger L. Christensen

 